Exhibit 10.2
 
AMENDMENT AGREEMENT
 
This Amendment Agreement (this “Agreement”), effective as of December 14, 2010,
(the “Effective Date”), is made by and among Genta Incorporated, a Delaware
corporation (the “Company”), and the holders of June 2008 Notes (as defined
below) set forth on the signature pages hereto (each a “Holder” and collectively
the “Holders”).
 
WHEREAS, the pursuant to that certain Securities Purchase Agreement dated as of
June 5, 2008, as amended, by and among the Company and the parties listed on
Exhibit A thereto, the Company issued Senior Secured Convertible Notes due the
June 9, 2011, as amended (the “June 2008 Notes”); and
 
WHEREAS, the pursuant to Section 5.7 of the June 2008 Notes, each June 2008 Note
may be amended by a written agreement between the Company and such note holder.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Amendment of June 2008 Notes.  The Company and the Holders hereby
amend each June 2008 Note held by such Holder to delete the reference to “June
9, 2011” in the last sentence of the preamble to and replace such date with
“September 4, 2011.”
 
2.           Warrants.  In consideration of the amendment set forth in Section
1, promptly following the Effective Date, the Company shall issue to each of the
Holders a warrant to purchase shares of the Company’s common stock (the “Common
Stock”) substantially in the form attached hereto as Exhibit A (the
“Warrants”).  Each Warrant shall be exercisable for a number of shares of Common
Stock  (the “Warrant Shares”) equal to ten percent (10%) of the shares of Common
Stock that would be issuable if such Holder converted all of the outstanding
principal and interest underlying all of such Holder’s June 2008 Notes on the
Effective Date (without regard to any restriction on conversion contained
therein) and the exercise price per share of the Warrant Shares shall be the
Conversion Price (as defined in the June 2008 Notes) then in effect as of the
Effective Date, subject to adjustment pursuant to the terms of the Warrants.
 
3.           Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the Holders acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof without
the requirement of posting a bond or providing any other security, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue. The parties irrevocably consent to personal jurisdiction in the state and
federal courts of the state of New York. The Company and each Holder consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 3(b) shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Holders hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to this Agreement shall be
entitled to reimbursement for reasonable legal fees from the non-prevailing
party. The parties hereby waive all rights to a trial by jury.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Entire Agreement; Amendment. The amendments and covenants set forth
in Sections 2 and 3 of this Agreement shall become effective on the Effective
Date.  Except as modified by this Agreement, the June 2008 Notes shall remain in
full force and effect in accordance with their terms.  This Agreement contains
the entire understanding and agreement of the parties with respect to the
matters covered hereby and, except as specifically set forth herein, neither the
Company nor any Holder make any representation, warranty, covenant or
undertaking with respect to such matters, and they supersede all prior
understandings and agreements with respect to said subject matter, all of which
are merged herein.  No provision of this Agreement may be waived or amended
other than by a written instrument signed by the Company and the Holders.  The
Holders acknowledge that any amendment or waiver effected in accordance with
this section shall be binding upon each Holder (and their permitted assigns) and
the Company, including, without limitation, an amendment or waiver that has an
adverse effect on any or all Holders.
 
5.           Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
 
If to the Company or its Subsidiaries:
 
Genta Incorporated
200 Connell Drive
Berkeley Heights, NJ 07922
   
Attention: Raymond P. Warrell, Jr., M.D.
   
Telephone No.: (908) 286-3966
   
Telecopy No.: (908) 464-1705
     
with copies to:
 
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
   
Attention: Emilio Ragosa
   
Telephone No.: (609) 919-6633
   
Telecopy No.: (609) 919-6701
     
If to any Holder:
 
At the address of such Holder set forth on the signature page to this Agreement,
with copies to Holder’s counsel as set forth on the signature page to this
Agreement or as specified in writing by such Holder, with a copy to:
     
 With a copy to:
 
Cooley LLP
   
4401 Eastgate Mall
   
San Diego, CA 92121
   
Attention: Steven M. Przesmicki
   
Telephone No.: (858) 550-6070
   
Telecopy No.: (858) 550-6420

 
 
 

--------------------------------------------------------------------------------

 
 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.


6.           Waivers. No waiver by a party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
7.           Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
8.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. The
Holders may assign the rights under this Agreement without the consent of the
Company. 
 
9.           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
10.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
11.           Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
12.           Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Holders without the
consent of the Holders, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such requirement.
Notwithstanding the foregoing, the Holders consent to being identified in any
filings the Company makes with the SEC to the extent required by law or the
rules and regulations of the SEC.
 
13.           Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
14.           Further Assurances. From and after the date of this Agreement,
upon the request of the Holders or the Company, the Company and each Holder
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have caused this Amendment Agreement to be
executed as of the Effective Date.
 

     
GENTA INCORPORATED
               
By: 
/s/ Gary Siegel        
Name: 
Gary Siegel
       
Title: 
Vice President, Finance

 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 
[HOLDER SIGNATURE PAGES TO AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment and Consent
Agreement to be duly executed by their respective authorized signatories as of
the __ day of December 2010.
 
Name of Holder: ________________________________________________________
 
Signature of Authorized Signatory of Holder: __________________________________
 
Name of Authorized Signatory:
____________________________________________________
 
Title of Authorized Signatory:
_____________________________________________________
 
Email Address of Holder:________________________________________________
 
Fax Number of Holder: ________________________________________________
 
Amount outstanding under each June 2008 Note
held:                                                                                                                              
 
Address for Notice of Holder:
 


Address for delivery of securities for Holder (if not same as address for
notice):
 
[SIGNATURE PAGES CONTINUE]


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Warrant
 